     Case 1:19-cv-03621 Document 1 Filed 12/20/19 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-3621

KELLI APODACA

        Plaintiff,

v.

SIZZLING CAESARS, LLC and SIZZLING PLATTERS, LLC d/b/a LITTLE CAESARS
PIZZA

      Defendants.
______________________________________________________________________________

      NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT
______________________________________________________________________________

        Pursuant to U.S.C. §§ 1332, 1441, and 1446 and D.C.COLO.LCivR 81.1, Defendants,

SIZZLING CAESARS, LLC, and SIZZLING PLATTER, LLC s/h/a SIZZLING

PLATTERS, LLC d/b/a LITTLE CAESARS PIZZA (“Defendants”), by and through their

attorneys, J. SCOTT LASATER and BRENDAN F. FRIEDMAN, of the law firm

LASATER & MARTIN, P.C., respectfully gives notice of the removal to the United States

District Court for the District of Colorado, the state court action captioned Kelli Apodaca

v. Sizzling Caesars, LLC, and Sizzling Platters, LLC d/b/a Little Caesars Pizza, case number

2019CV34286, filed in the District Court of Denver County, Colorado (the “State Court

Action”). In support of removal, Defendants state as follows:

                                    BACKGROUND
     Case 1:19-cv-03621 Document 1 Filed 12/20/19 USDC Colorado Page 2 of 5




        1.     On November 8, 2019, Kelli Apodaca (“Plaintiff”) filed a complaint (the

“Complaint”) in the State Court Action. Exhibit 1. Plaintiff’s Complaint asserts violations

of the Colorado Premises Liability Act, C.R.S. § 13-21-115, against Defendants arising out of

a slip and fall accident outside of a restaurant owned and operated by Defendants, which allegedly

caused personal injuries to the Plaintiff. Defendants’ Ex. 1 at ⁋⁋ 1-23.

        2.     On December 10, 2019, Defendants filed their Answer and Jury Demand in

the State Court Action, attached as Exhibit 2, after service of the Complaint was made on

Defendants on November 19, 2019. The Plaintiff’s Return of Service is attached as Exhibit

9.

        3.     Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), venue is proper in the United

States District Court for the District of Colorado because the State Court Action is

currently pending in the District Court of Denver County, Colorado, and this Court is

therefore the “district and division embracing the place where the action is pending.” 28

U.S.C. § 1441(a).

        4.     Pursuant to 28 U.S.C. § 1446(d), Defendants will file with the Clerk of the

District Court of Denver County, Colorado, and will serve on the adverse party, a true

and correct copy of this Notice of Removal.

                                 GROUNDS FOR REMOVAL

        5.     Under 28 U.S.C. § 1441, a defendant in state court may remove the case to

federal court when a federal court would have had jurisdiction if the case had been filed

there originally. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987) (cited in Topeka

                                                 2
   Case 1:19-cv-03621 Document 1 Filed 12/20/19 USDC Colorado Page 3 of 5




Housing Auth. v. Johnson, 404 F.3d 1245, 1247 (10th Cir. 2005)). The party seeking to invoke

federal diversity jurisdiction bears the burden of showing that the complete diversity and

the amount in controversy requirements are met at the time of removal. McPhail v. Deere

& Co., 529 F.3d 947, 955-56 (10th Cir. 2008). As shown below, this Court has subject matter

jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because there is complete

diversity between Plaintiff and Defendants and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

       6.     Plaintiff alleges that she is a citizen of the State of Colorado. Exhibit 1 at ⁋ 5.

       7.     Defendants are now, and have been at all times relevant to claims set forth

in the Complaint, foreign limited liability companies with their principal place of

business in Murray, UT, the state listed in its organization certificate. Exhibit 4.

Defendants are citizens of the State of Utah for purpose of diversity and are not citizens

of Colorado for the purpose of 28 U.S.C. § 1332(a)(1) or 28 U.S.C. § 1441(b).

       8.     As such, there exists complete diversity of citizenship among the parties

under 28 U.S.C. § 1332(a)(1) because Defendants are not citizens of the same state as

Plaintiff.

       9.     Where a complaint does not contain an “ad damnum” clause, as is the is

case in this matter, the removing defendant must allege by a preponderance of the

evidence that the amount in controversy may exceed $75,000. McPhail, 529 F.3d at 953.

Such a showing is satisfied where the removing defendant’s notice of removal establishes

facts supporting the “assertion that the case may involve more than $75,000.” Id. at 955.
                                               3
   Case 1:19-cv-03621 Document 1 Filed 12/20/19 USDC Colorado Page 4 of 5




The party seeking removal can meet its burden by supporting its allegations with “other

documentation [that] can provide the basis for determining the amount in controversy.”

Id. at 951-52, 955-56.

       10.    Additionally, the Tenth Circuit has held that a Colorado civil cover sheet is

adequate notice of the amount in controversy sought by a plaintiff. Paros Props. LLC v.

Colo. Casualty Ins. Co., 835 F.3d 1264, 1272 (10th Cir. 2016). Along with her Complaint,

Plaintiff attached a District Court Civil Case Cover Sheet. A copy of the District Court

Civil Case Cover Sheet is attached as Exhibit 5. Plaintiff’s Cover Sheet unambiguously

indicates that she is seeking more than $100,000 in damages. Ex. 5 at ⁋ 2.

       11.    Because Defendants are not citizens of the same state as Plaintiff,

Defendants are not citizens of the state in which the action was filed, and the amount in

controversy exceeds $75,000, this action may be removed to this Court on diversity

grounds pursuant to 28 U.S.C. §§ 1332 and 1441(a).

       12.    Pursuant to Pursuant to D.C.COLO.LCivR 81.1(b), copies of all remaining

pleadings, motions, and other papers in the State Court Action to date are attached to this

Notice of Removal as follows: Summons to Defendants as Exhibit 6; Court’s Delay

Reduction Order as Exhibit 7; Court’s Pre-Trial Order as Exhibit 8; and Plaintiff’s Return

of Affidavit of Service as Exhibit 9.

       13.    As shown in the Notice of Filing Notice of Removal, attached as Exhibit 10,

Defendants have given notice of removal to the Clerk of the Denver County District Court

and to Plaintiff’s counsel.
                                            4
   Case 1:19-cv-03621 Document 1 Filed 12/20/19 USDC Colorado Page 5 of 5




       14.    Pursuant to D.C.COLO.LCivR 81.1(c), Defendants certify that no hearing

has been scheduled in the State Court Action at the time of this removal.

       WHEREFORE, Defendants, SIZZLING CAESARS, LLC, and SIZZLING

PLATTER, LLC s/h/a SIZZLING PLATTERS, LLC d/b/a LITTLE CAESARS PIZZA,

remove this action from the District Court of Denver County, Colorado, to the United

States District Court for the District of Colorado.



       Respectfully submitted this 19th day of December 2019.



                                                  LASATER & MARTIN, P.C.

                                                  s/ Brendan Friedman
                                                  __________________________
                                                  J. Scott Lasater
                                                  Brendan F. Friedman
                                                  8822 S. Ridgeline Blvd., Suite 405
                                                  Highlands Ranch, CO 80129
                                                  Telephone: 303-730-3900
                                                  Facsimile: 303-730-3939
                                                  E-mail: Scott@LasaterandMartin.com
                                                           Brendan@LasaterandMartin.com
                                                  Attorneys for Defendants Sizzling Caesars,
                                                  LLC and Sizzling Platter, LLC s/h/a Sizzling
                                                  Platters, LLC d/b/a Little Caesars Pizza




                                             5
